Title: To Alexander Hamilton from Richard Hunewell, 5 December 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Portland 5th Decr 1799
          
          Major Jones & Capt Pynchon of my Regt have requested me to mention them to the proper Department as Candidates for Inspectors.
          I have already given you the character of these Gentlemen, they have both had a liberal education, & men of talents, who stand high in my estimation.
          I have the honor to be with great respect sir Yr Obedt huml Servt.
          
            Richard Hunewell Lt Coll.
            15th Regt. Infantry
          
          Alexr Hamilton Esqr. Majr. Genl & Insr. Genl. U.S. Army N York
        